Appeal by the defendant from a judgment of the County Court, Suffolk County (Gazzillo, J.), rendered March 13, 2009, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record demonstrates that he knowingly and intelligently waived his right to appeal as part of the bargained-for plea agreement (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Kemp, 94 NY2d 831 [1999]; People v Russell, 60 AD3d 706 [2009]; People v Sloane, 13 AD3d 400 [2004]). Accordingly, the defendant’s contention that his convictions of both criminal sale of a controlled substance in the third degree and the lesser-included count of criminal possession of a controlled substance *1368in the third degree violated CPL 300.40 (3) (b) is foreclosed from appellate review.
The defendant’s remaining contention challenging his adjudication as a second felony offender is unpreserved for appellate review (see CPL 470.05 [2]; People v Csoke, 11 AD3d 631 [2004]). Skelos, J.P., Santucci, Dickerson and Leventhal, JJ., concur.